Title: Thomas Jefferson: Estimates re. University of Virginia, 1820 or later, 1820
From: Jefferson, Thomas
To: 


            
            
              
              
          Memorandum of the expence of one Range of dormitories done with wood—99. feet long—4972 feet heart pine scantling @ 5$ =$.248=6023–m. shingles 22. In long @ 4$=72timber for Do—@ $1.25/100 pr. m.2875hauling scantling 10. miles 18. days @ 5$ = 90–hauling shingles 11. days @ 5$ =55.{38 Squares framing Roof in cludeing guttering Joist @ 5.50/100$  =}2091008 feet Runing Shingling Ridges @ .20/100201–60.$904.95/100difference between Sheet Iron & wood295.93$1200.88done with Sheet Iron2756 feet. heart pine scantling @ 5$ = 137.80hauling scantling 10 miles 10. days @ 5$ =5038. Squares framing Roof. @ 4$ =152{38. Squars of Sheet Iron will Cost 18$ the Squar—}684{bending and putting on 38 Squars. of Sheet Iron at $4.66/100 pr Square =}177–8 $1200.88
            